            Case 1:19-cv-01927-TSC Document 1 Filed 06/27/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
________________________________________________
                                                  )
CAUSE OF ACTION INSTITUTE                         )
1875 Eye Street, N.W., Suite 800                  )
Washington, D.C. 20006,                           )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )    Civil Action No. 19-1927
                                                  )
NATIONAL OCEANIC AND                              )
ATMOSPHERIC ADMINISTRATION                        )
United States Department of Commerce              )
1401 Constitution Avenue, N.W., Room 5128         )
Washington, D.C. 20230,                           )
                                                  )
               Defendant.                         )
________________________________________________)

                                         COMPLAINT

       1.      Plaintiff Cause of Action Institute (“CoA Institute”) brings this action under the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, seeking access to records maintained by

Defendant National Oceanic and Atmospheric Administration (“NOAA”), by and through its

various components, offices, and related entities, including the National Marine Fisheries Service

(“NMFS”), the NMFS Greater Atlantic Regional Fisheries Office (“GARFO”), and the New

England Fishery Management Council (“NEFMC”).

       2.      The FOIA request at issue seeks records concerning the approval of a controversial

fishery management plan amendment that, if implemented, would impose burdensome costs on

the regulated industry to fund a discretionary supplemental at-sea monitoring program. See

Government Officials Ignore Public Comment, Create New Financial Burden on Fishermen,

Cause of Action Inst. (Jan. 8, 2019), https://coainst.org/2SIAxeN.
            Case 1:19-cv-01927-TSC Document 1 Filed 06/27/19 Page 2 of 7



       3.      To date, NOAA has failed to provide a final determination on CoA Institute’s FOIA

request. Although it has issued two interim responses, the agency has not made any further

progress. By failing to provide a timely determination, NOAA has withheld records to which CoA

Institute has a right and that serve the public interest in transparent and accountable government.

                                JURISDICTION AND VENUE

       4.      Jurisdiction is asserted pursuant to 28 U.S.C. § 1331 and 5 U.S.C. § 552(a)(4)(B).

       5.      Venue is proper pursuant to 28 U.S.C. § 1391(e) and 5 U.S.C. § 552(a)(4)(B).

                                            PARTIES

       6.      Plaintiff CoA Institute is a 501(c)(3) non-profit strategic oversight group committed

to ensuring that government decision-making is open, honest, and fair. In carrying out its mission,

CoA Institute uses various investigative and legal tools to educate the public about the importance

of government transparency and accountability. CoA Institute regularly requests access under the

FOIA to the public records of federal agencies, entities, and offices—including NOAA—and it

disseminates its findings, analysis, and commentary to the public.

       7.      Defendant NOAA is an agency within the meaning of 5 U.S.C. § 552(f)(1). NOAA,

by and through its various components, offices, and affiliated entities, has possession, custody, or

control of records to which CoA Institute seeks access and that are the subject of this Complaint.

                                             FACTS

  I.   The New England Industry-Funded Monitoring Omnibus Amendment

       8.      In September 2018, the NEFMC, in coordination with NMFS, sought secretarial

approval of a controversial regulatory measure known as the New England Industry-Funded

Monitoring Omnibus Amendment (“Omnibus Amendment”). NMFS published a “notice of

availability” and solicited public comment on the Omnibus Amendment in the Federal Register.



                                                 2
            Case 1:19-cv-01927-TSC Document 1 Filed 06/27/19 Page 3 of 7



See Magnuson-Stevens Fishery Conservation and Management Act Provisions; Fisheries of the

Northeastern United States; Industry-Funded Monitoring, 83 Fed. Reg. 47,326 (Sept. 19, 2018).

       9.      The Omnibus Amendment, if implemented, would impose a new financial burden

on fishermen by mandating that they pay for at-sea monitoring in the Atlantic herring fishery. See,

e.g., CoA Institute Highlights Deficiencies in Proposed Rule to Shift Burdensome Costs of At-Sea

Monitoring    to   Commercial     Fishermen,    Cause    of   Action      Inst.   (Dec.   11,   2018),

https://coainst.org/2SFor5o. The Omnibus Amendment also would create a standardized process

for introducing similar costly monitoring requirements in other New England fisheries. See id.

       10.     In November 2018, but before any approval decision was issued by the Secretary

of Commerce on the legality of the Omnibus Amendment, see 16 U.S.C. § 1854(a)(1)–(3), NMFS

proposed implementing regulations in the Federal Register and again solicited public comment.

See Magnuson-Stevens Fishery Conservation and Management Act Provisions; Fisheries of the

Northeastern United States; Industry-Funded Monitoring, 83 Fed. Reg. 55,665 (Nov. 7, 2018).

       11.     In a letter, dated December 18, 2018, Michael Pentony, Regional Administrator for

GARFO, advised the NEFMC that “the Secretary of Commerce” had “approved the [Omnibus

Amendment], including all management measures recommended by the Council[.]” Ex. 1. Yet

this letter was not published in the Federal Register, nor did it address any of the concerns raised

during the first comment period following the “notice of availability.”

       12.     Administrator Pentony’s letter highlights the infirmity that any final rule

implementing the Omnibus Amendment may suffer: Not only were implementing regulations

proposed before the Omnibus Amendment was certified by the Secretary as consistent with federal

law, but that approval decision appears to have failed to consider “information, views, and

comments received from interested persons[.]” 16 U.S.C. § 1854(a)(2)(A).




                                                 3
          Case 1:19-cv-01927-TSC Document 1 Filed 06/27/19 Page 4 of 7



       13.       On February 12, 2019, CoA Institute sought clarification from the Secretary of

Commerce, requesting that he publicly confirm his approval of the Omnibus Amendment and

publish official responses to the issues raised during the comment period that followed publication

of the September 2018 notice of availability. These comments should have been addressed by

NOAA before implementing regulations were ever published. See CoA Institute Sends Letter to

Secretary Ross Requesting Public Confirmation of Controversial Fishery Regulation, Cause of

Action Inst. (Feb. 14, 2019), https://coainst.org/2SLHfnu. To date, CoA Institute’s request for

clarification has gone unanswered.

 II.   CoA Institute’s FOIA Request

       14.       By letter dated January 7, 2019, CoA Institute submitted a FOIA request to NOAA

seeking access to the following categories of records:

       1. All records reflecting the Secretary of Commerce’s approval of the [Omnibus
          Amendment], including all related correspondence between the Department of
          Commerce (e.g., Office of the Secretary) and NOAA.

       2. All records reflecting NOAA’s formal consideration and response(s) to issues
          raised in public comments on the agency’s September 19, 2018 notice of
          availability for the Omnibus Amendment.

       3. All correspondence (including e-mail, text/instant messages, etc.) concerning
          final approval of the Omnibus Amendment, and/or the December 18, 2018 letter
          from Administrator Pentony, sent or received by any GARFO employee and
          the following individuals:

                Any member or employee of the [NEFMC];

                Any member or employee of the Mid-Atlantic Fishery Management
                 Council;

                Any member or employee of the Atlantic States Marine Fisheries
                 Commission;

                Any official or employee of the Northeast Fisheries Science Center; and,

                Any employee or representative of (i) A.I.S., Inc.; (ii) East West Technical
                 Services, LLC; (iii) Fathom Research, LLC; or, (iv) MRAG Americas, Inc.


                                                  4
           Case 1:19-cv-01927-TSC Document 1 Filed 06/27/19 Page 5 of 7



         4. All correspondence (including e-mail, text/instant messages, etc.) between and
            amongst members and/or staff of the [NEFMC] concerning the final approval
            of the Omnibus Amendment and/or the December 18, 2018 letter from
            Administrator Pentony.

Ex. 2.

         15.    CoA Institute identified the time period for its request as “September 19, 2018 to

the present,” and it defined the term “present” as “the date on which the agency begins it search

for responsive records.” Id. at 1 & 1 n.5.

         16.    CoA Institute explained that “‘NOAA,’” as used in the request, “should be

interpreted to include all relevant agency bureaus, components, and sub-offices, including the

[NMFS] and GARFO.” Id. at 2 n.6.

         17.    For purposes of its request, CoA Institute also defined the term “record” as “the

entirety of the record any portion of which contains responsive information.” Id. at 1 n.5.

         18.    CoA Institute requested a public interest fee waiver and classification as a

representative of the news media for fee purposes. Id. at 2–4.

         19.    By letter, dated February 4, 2019, NOAA acknowledged that it had received CoA

Institute’s FOIA request on January 31, 2019 and assigned it tracking number DOC-NOAA-2019-

000481. See Ex. 3.

         20.    NOAA granted CoA Institute’s request for a public interest fee waiver because the

requested records were “likely to significantly contribute to public understanding of the operations

or activities of the Government[.]” Id. at 1.

         21.    Citing “unusual circumstances” and the need to collect records from “field facilities

or other establishments,” NOAA extended its response deadline by ten working days. Id.at 2.

         22.    By letter, dated March 21, 2019, NOAA provided its “first interim release,” which

consisted of twenty-eight responsive records that were released without redaction. See Ex. 4.



                                                  5
          Case 1:19-cv-01927-TSC Document 1 Filed 06/27/19 Page 6 of 7



       23.      By letter, dated June 21, 2019, NOAA provided its “second interim release,” which

consisted of eight records that were released without redaction. See Ex. 5.

       24.      To date, NOAA has failed to provide any further update on the processing of CoA

Institute’s request and it has neither issued another interim or final determination nor has it

produced any additional responsive records.

                                             COUNT I
             Violation of the FOIA: Failure to Comply with Statutory Requirements

       25.      CoA Institute repeats all of the above paragraphs.

       26.      The FOIA requires an agency to accept and process any request for access to agency

records that (a) “reasonably describes such records,” and (b) “is made in accordance with published

rules stating the time, place, fees, . . . and procedures to be followed[.]” 5 U.S.C. § 552(a)(3)(A).

       27.      The FOIA also requires an agency to respond to valid requests within twenty (20)

business days or, in “unusual circumstances,” within thirty (30) business days. Id. § 552(a)(6)(A)–

(B). If an agency requires additional time to process a request, the FOIA mandates that the agency

provide the requester “an opportunity to arrange with the agency an alternative time frame for

processing the request[.]” Id. § 552(a)(6)(B)(ii).

       28.      The FOIA request at issue in this case seeks access to agency records, reasonably

describes the records sought, and otherwise complies with the FOIA and applicable regulations.

       29.      Defendant has failed to issue its final determination on CoA Institute’s FOIA

request within the applicable time limits.

       30.      Defendant also has failed to comply with the FOIA in that it never “arrange[d] . . .

alternative time frame[s]” for responding to CoA Institute’s request, has not recently provided a

revised estimated date of completion, has not invited CoA Institute to negotiate “alternative”

response deadlines, and has not sought clarification on the scope of CoA Institute’s FOIA request.


                                                 6
            Case 1:19-cv-01927-TSC Document 1 Filed 06/27/19 Page 7 of 7



       31.     CoA Institute has fully exhausted its administrative remedies under 5 U.S.C.

§ 552(a)(6)(C) with respect to the FOIA request at issue.

                                     RELIEF REQUESTED

       WHEREFORE, CoA Institute respectfully requests and prays that this Court:

       a.      Order Defendant to process CoA Institute’s FOIA request and issue a final

               determination within twenty (20) business days of the date of the Order;

       b.      Order Defendant to produce all responsive records promptly upon issuing its final

               determination;

       c.      Maintain jurisdiction over this case until Defendant complies with the Order and,

               if applicable, adequately justifies its search and treatment of all responsive records;

       d.      Award CoA Institute its costs and reasonable attorney fees incurred in this action

               pursuant to 5 U.S.C. § 552(a)(4)(E); and

       e.      Grant such other relief as the Court may deem just and proper.


Dated: June 27, 2019                              Respectfully submitted,

                                                  /s/ Ryan P. Mulvey
                                                  Ryan P. Mulvey
                                                  D.C. Bar No. 1024362
                                                  Lee A. Steven
                                                  D.C. Bar No. 468543

                                                  CAUSE OF ACTION INSTITUTE
                                                  1875 Eye Street, N.W., Suite 800
                                                  Washington, D.C. 20006
                                                  Telephone: (202) 499-4232
                                                  Facsimile: (202) 330-5842
                                                  ryan.mulvey@causeofaction.org
                                                  lee.steven@causeofaction.org

                                                  Counsel for Plaintiff CoA Institute




                                                 7
